DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see applicant’s remark, filed 12/29/2020, with respect to claims 1-20 have been fully considered and are persuasive.  The rejections of last office action has been withdrawn. Upon further searches and considerations, claim 1-20 are allowed, particularly, none of prior arts disclose the concept of claim limitation “assigning the recorded content item to a group associated with a plurality of users of a user type category and a co-related group associated with a plurality of content items of a content item type category based on a similarity between a user and the recorded content, and wherein assigning the recorded content item comprises: determining an average distance between the plurality of users and the recorded content item per group and per co-related group, provisionally assigning the recorded content item into each groups and each co-related groups, and assigning the recorded content item into the group and the corelated group having a smallest change in the average distance before and after provisional assignment, and determining the playback time of the recorded content item based on the group and the co-group; receiving cost data corresponding to a cost to store content and a cost to reconstitute content; and determining, based on the playback time and the cost data, an optimal time to delete the recorded content item” recited in the independent claim 1, 13, and 17.
Allowable Subject Matter
Claims 1-20 are allowed.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAI Y CHEN/Primary Examiner, Art Unit 2425